UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK
ee ee =
UNITED STATES OF AMERICA
- v- Lo Ca.
Michols Orsini Quintero,
Defendant.
Se a ia ee ee dc x

Upon the application of Micholas Orsini

attorney, Sabrina Shroff, Esq., pursuant to Il

upon a finding of indigence and in the intere
hereby

ORDERED that the United States Marshals
Micholas Orsini Quintero with funds to cover

between New York, New York and Davie, Florida

Lauderdale) following the satisfaction of his

2020, no earli

travel on Friday, December 18,

1t 1s hereby further
ORDERED that the aforesaid expenses shal
United States Marshals Service.

Dated: New York, New YOLK

December IF, 2020

1

 

SO ORDERED:

}

TRANSPORTATION ORDER

144 (AKH)
Ouintero, by his
8S U.S.C. § 4282, and
sts of justice, it 1s

Service furnish

the cost of travel
(alrport Fort

LO

bail conditions,

er than at 2:00p.m.; and

1 be paid by the

 
  

yf Spear te aba ;
ao

   

 

ABLE
United Sta

 

ALVIN K. HELLERSTEIN
tes District Judge
